DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the second RCE non-final office action on the merits of Application No. 16/941,005 filed on 7/28/2020. Claims 1, 3, 5, 11, 14, 15 and 17-18 are pending. Claims 1, and 17 have been amended. Claims 2,4, 6-10, 12-13, 16 and 19-20 have been cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no. KR10-2019-0119799, filed on 09/27/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 11, 14-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Landfors et al. (US 2014/0125205 A1) (hereinafter “Landfors”) in view of Stocco (US 2014/0200109 A1) and further in view of Yashida et al. (US 8222753 B2)(hereinafter “Yoshida”) and Urmaza et al. (US 6,135,910) (hereinafter Urmaza) and Takemoto et al. (US 2019/0084407 A1) (hereinafter “Takemoto”) and Marsh et al. (US 20080053726 A1)(hereinafter “Marsh”).
Regarding claim 1, Landfors discloses a geared in-wheel motor (fig. 2), comprising:
a circular rim (e.g. 25) comprising an outer surface  which is capable of coupling to a tire (e.g. 18) and 
 a center of the rim (e.g. 12)  which is capable of receiving a shaft connect (e.g. 41, shaft 41 is connected via bolt 35 to the axel 11, see para 66) to the rim;
a motor assembly (e.g. 20) comprising a stator (see para 51, line 9-13) to connect and be fixed (via spline function arrangement, see para 51, line 13-15) to the shaft (e.g. 22 of the part of the shaft 41) in the rim, and a rotor (not shown in figure) disposed to surround the stator (see para 53, line 1-8) and capable of rotating;
a cover (e.g. 23, 23a, and 23b) to couple to and close an opened portion (e.g. 15) of the rim; and
a gear assembly (e.g. 36, see para 26) disposed in the rim to reduce a speed of rotation of the rotor,
the gear assembly comprising:
a sun gear (e.g. 32 of fig. 3) disposed at a same center ( e.g. 12) as the rotor; and
a plurality of planetary gears (e.g. 30) disposed to surround a circumference of the sun gear (see fig. 3), fixed at the rotor ( via cover plate 23 and protruding member 29, see para 53) and to rotate along with the rotor (see para 54, line 12-18), 

wherein the plurality of planetary gears (see fig. 5, planetary gear arrangement is similar to fig. 2 one) are mounted onto one surface of the rotor and protrude toward the sun gear fixed to the shaft. (see para 64)
wherein each of the plurality of planetary gears, comprises:
a planetary gear body provided with teeth (see para 63, fig. 5) to engage with the sun gear along a circumference thereof,
and provided with a center hole (fig. 5) therein; and
a planetary body fixation body (e.g. 29 of fig. 3 or the annotated figure A below) to install the planetary gear body to the rotor and to fix the same to the rotor,
wherein the rim is provided with an accommodation space in which the motor assembly and the gear assembly are accommodated, and one side, at which the motor assembly is disposed, is opened, and the cover is coupled to the opened side. (see para 53, line 8-end)
Landfors discloses different embodiments wherein different combinations of the planetary gear arrangement is possible. (e.g. the sun gear is arranged stationary is also possible, or the ring gear is non-stationary, see para 55). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify any embodiment of Landfors by incorporating any combination of planetary gear arrangement as taught by Landfors in order the designer to choose an appropriate gear ratio and output torque.  In this case the undisclosed embodiment with a fixed sun is being used. 
However, Landfors does not appear to disclose the sun gear is fixed to the shaft so as not to be rotated by the rotor and wherein the pin is provided with a circular pin head having a diameter larger than a diameter of a portion of the pin, wherein the center hole of the planetary gear body is provided with a circular step to contact and accommodate the pin head in the embodiment of fig. 2. 
Landfors discloses, in the embodiment of fig. 6, the sun gear (e.g. 37) is fixed to the shaft (e.g. 41) (the sun gear is rotatably fixed with the output shaft at least one degree of freedom, see para 27 and 62) and mounting a gear (e.g. 37, 38)  (via a headed fastener, e.g. 35) with a recessed portion that allow the head of a fastener to be recessed (see para 66 and annotated fig. A below).  It would have been obvious that any particular gear could be mounted in a similar fashion as headed fasteners are commonly used for such connections. The recessed portion is usually called a counter bore and is used to allow the head of a fastener/ bolt to be recessed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of fig. 2 of Landfors by adding the connection between the shaft and sun gear in order to enable to fix the sun in a nonroatable fashion to the shaft in order to allow for driving of the ring gear and by adding a fastener arrangement as taught by Landfors in the embodiment of fig. 6 in order to enable the fastener head to be recessed. 
As so modified, the sun gear system would be fixed to the shaft and the pin would be provided with a circular pin head having a diameter larger than a diameter of a portion of the pin that inserts through the insertion tube, wherein the center hole of the planetary gear body is provided with a circular step to contact and accommodate the pin head.
Landfors discloses all the elements as mentioned above except that the plurality of planetary gears is directly connected to one surface of the rotor without a carrier, and rotate at the same speed as the rotor. However, Landfors discloses a geared in-wheel motor (fig. 2) wherein the plurality of planetary gears rotates at a same speed as the rotor. (The planetary gears are connected to the rotor (see para 28, line 9-end) and rotates at the same speed)
Stocco teaches a planetary gear pump (fig. 1) wherein the plurality of planet gears (e.g. 21 a, 21b) are integral and rotating in unison with carrier (e.g. 44a) so that the axial spaces can be reduced and the resulting geometry is advantageous in certain applications involving confined spaces. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Landfors by directly connecting the plurality of planetary gears to one surface of the rotor without a carrier as taught by Stocco in order to achieve more compact design and cost reduction. 
As modified, the plurality of planetary gears is directly connected to one surface of the rotor without a carrier, and rotate at the same speed as the rotor. 
Landfors discloses all the elements of the invention as described in above except an insertion tube to couple to a center hole of the planetary gear body; and a pin to insert through the insertion tube, to pass through the planetary gear body and to fix onto the one surface of the rotor.
Stocco teaches a planetary gear system (fig. 1C) 
wherein an insertion tube (e.g. 61) to couple to the center hole (e.g. center hole of 21) of the planetary gear body; and

 	a plurality of penetration holes (e.g. 30 of fig. 1A) are provided at the  one surface of carrier members (e.g. 44 a and 44 b) that open an inside of the carrier member to an outside of the carrier members  and 
wherein the plurality of planetary gears rotates at the same speed as the rotor and generate fluid flow, wherein the fluid flow is introduced into the rotor through the plurality of penetration holes (see para 87), and is used to cool the motor assembly generate fluid flow so that a positive pressure can attain based on the direction of rotation of the shaft (e.g. 41) thereby causing cooling and lubricating fluid to flow though the gearing. (see para 83 of Stocco).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Landfors by adding an insertion tube and a pin and a plurality of penetration holes at the surface of the rotor in order to provide fluid flow, as taught by Stocco in order to enable the support of the planet gears.
As modified, the planetary gear fixation body would have an insertion tube to couple to a center hole of the planetary gear body; and a pin to insert through the insertion tube, to pass through the planetary gear body and to fix onto the one surface of the rotor, wherein when the plurality of planetary gears directly mounted onto the one surface of the rotor rotate at the same speed as the rotor and the one surface of the rotor would have a plurality of penetration holes that open an inside of the rotor to an outside of the rotor and wherein the plurality of 
Landfors/Stocco teaches all the elements of the invention as modified above, except air flow is induced into the rotor through the plurality of penetration hole and is used to cool the motor assembly.
Yoshida teaches an axial gap type motor wherein air flow is induced into the rotor (33) through the plurality of penetration hole (33b, air vent is meant to flow air, see col 4, line 50-58) to cool both the engine main body and the axial gap type motor/generator. (see col 4, line 46-49)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Landfors/Stocco by adding air flow introduced into the rotor as taught by Yoshida in order to cool the gear system.
As modified, air flow is induced into the rotor through the plurality of penetration hole and is used to cool the motor assembly.
Landfors/Stocco teaches all the elements of the invention as modified above,  except the plurality of penetration holes are circular arc-shaped holes that are spaced a predetermined distance apart from each other in a circumferential direction, and are not disposed at a position in which the pin is fixed.
However, Stocco further  teaches a plurality of  penetration hole (as describe in claim 1) are circular shaped that are spaced a predetermined distance (see fig. 1D of Stocco) apart from 
Stocco fails to teach the penetration holes are circular arc-shaped.
Urmaza teaches an arc-shaped holes (e.g. 22, fig. 1) to enhance the flow of lubricant. (see col 2, 54-61 of Urmaza)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to further modify Landfors/Stocco by adding circular arc-shaped holes as taught by Urmaza in order to enhance the flow of the fluid.
As modified, the penetration holes would have circular arc-shape holes that are spaced a predetermined distance apart from each other in a circumferential direction, and are not disposed at a position in which the pin is fixed.
Landfors discloses all the elements of the invention as described above except at least one Hall sensor substrate associated with the motor assembly, wherein the at least one Hall sensor substrate is provided with a plurality of Hall sensors and wherein the at least one Hall sensor substrate is disposed between the motor assembly and the cover.
Takemoto teaches at least one Hall sensor substrate (85, not shown in figure 2) associated with a motor assembly (see para 70), wherein the at least one Hall sensor substrate is provided with a plurality of Hall sensors (e.g. fig. 2, 86) and wherein the at least one Hall sensor substrate (e.g. 85) is disposed between the motor assembly (e.g. 41) and the cover (e.g. 21, see para 72) so that the rotation of the rotor can be detected easily and conveniently.
Landfors to employ Hall Effect sensors and sensor substrate as taught by Takemoto in order to detect the rotation of the rotor. 
As so modified, the gear in wheel motor will be able to detect the rotation of the rotor and the at least one Hall sensor substrate is disposed between the motor assembly and the cover.
Landfors/ Stocco / Yoshida /Urmaza/ Takemoto teaches all the elements of the invention as described above except wherein the planetary gear fixation body further comprises a ring plate-shaped bush to interpose between the pin head and at least part of the insertion tube.
Marsh teaches a pair of bushes (e.g. 116) can be disposed on each side of the planet gears (e.g. 36) to support the load and to provide bearing surface. (see para 30 of Marsh)
It would have been obvious to one ordinary skill in the art before the effective filling date of the invention to modify Landfors/ Stocco / Yoshida /Urmaza/Takemoto to employ ring plate-shape bush as taught by Marsh in order to enable to support the load and to provide bearing surface. 
As so modified, the gear in wheel motor would have the planetary gear fixation body further comprises a ring plate-shaped bush to interpose between the pin head and at least part of the insertion tube.

    PNG
    media_image1.png
    652
    1039
    media_image1.png
    Greyscale

                             Figure A: The annotated figure 6a of Landfors
Regarding claim 3, Landfors discloses a geared in-wheel motor (fig. 2) as modified according to claim 1, wherein the sun gear is spaced a predetermined distance apart from the rotor and is disposed to have the same center as the rotor. (see the annotated figure B).


                       
    PNG
    media_image2.png
    608
    827
    media_image2.png
    Greyscale

                              Figure B: The annotated figure 2 of Landfors
Regarding claim 5, Landfors discloses a geared in-wheel motor (fig. 2) as modified according to  claim 1, wherein the plurality of planetary gears is spaced a distance (fig. 5), corresponding to a radius of the sun gear fixed to the shaft, apart from the center of the rotor in a circumferential direction (see fig. 2).
Regarding claim 11, Landfors discloses all the elements of the invention as modified in claim 1, except the pin is provided with a pin coupling protrusion protruding from a front end of the pin to screw-couple to the rotor through a screw groove provided at the one surface of the rotor.
However, Landfors teaches in the embodiment of fig. 6, mounting a gear (e.g. 37, 38)  (via a headed fastener, e.g. 35) with a screw that allow the fastener to be fixed to the shaft (see para 66 and annotated fig. B above).  It would have been obvious that any particular gear could be mounted in a similar fashion as crewed fasteners are commonly used for such connections. 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of fig. 2 of Landfors by adding a screwed fastener arrangement as taught by Landfors in the embodiment of fig. 6 in order to enable the fastener to be screw connected making the components easier to replace. 
As modified, the pin would be provided with a pin coupling protrusion protruding from a front end of the pin to screw-couple to the rotor through a screw groove provided at the one surface of the rotor.
Regarding claim 14, Landfors discloses a geared in-wheel motor (fig. 2) as modified according to claim 1, wherein the gear assembly further comprises: 

Regarding claim 15, Landfors discloses a geared in-wheel motor (fig. 2) of claim 14,
wherein the ring gear is fixed to the rim (via  23, see para 55 and 53), and is rotated in association with the rotation of the plurality of planetary gears along with the rim (see para 55, last line).
Regarding claim 17, Landfors discloses a geared in-wheel motor (fig. 2) of claim 1, wherein the rim further comprises a lateral body (e.g. 13) to store the gear assembly and is disposed at a side (e.g. 14) opposite to the side (e.g. 15)  to which the cover (e.g. 23) is coupled to the rim.
Regarding claim 18, Landfors discloses a geared in-wheel motor (fig. 2) as modified according to claim 1, wherein the rotor comprises a plurality of magnets (not shown in figure 2) disposed to surround and wrap the rotor with a predetermined gap between the rotor and the plurality of magnets. (see para 34, line 17-end).

Remarks and Response
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive per the reasons set forth below. 

Response to Arguments
Regarding claim 1, applicant argues “Referring now to claim 1 and the cited references: 

 However, in Stocco, a carrier shaft 43 protrudes on one surface of the carrier member 44. A planet gear 21 is coupled to the carrier shaft 43. Further, a bearing 61 is coupled between the carrier shaft 43 and the planet gear 21. 
Thus, in Stocco, that the planet gear 21 is coupled to the carrier 44 means that the shaft 43 protrudes on one surface of the carrier 44, the shaft 43 is provided with the bearing 61, and thus the planet gear 21 is rotatably coupled. 
Accordingly, Stocco's structure is different from claim 1's structure of coupling by the insertion tube 7311 and the pin 7313. 
Also, Stocco does not disclose or suggest a structure corresponding to the circular step of claim 1. See, for example, circular step 7302 of FIG. 7. 
Marsh discloses a pair of thrust bearings 116. 
However, in Marsh, the pair of thrust bearings 116 is disposed on each side of each of planet gears 36 (see col. 4, lines 42-46 and FIG. 7). That is, it is disposed on both side of the planet gears 36 to contact and support the planet gears 36. 
Therefore, the structure is different from the ring plate-shaped bush 7312 of claim 1. To summarize the differences, the claimed invention relates to a structure where the bush 7312 has a ring plate shape, but it is inserted so that both surfaces thereof contact and support between one surface (i.e., inner surface) of the pin head 7314 of which a diameter is enlarged and one surface of the insertion tube 7311 that contacts and supports the circular step 7302 (see FIG. 7 of the present application). 
Accordingly, the claimed structure is different from thrust bearings 116 of Marsh. Landfors, Yashida, Urmaza, and Takemoto do not compensate for the deficiencies of Stocco and Marsh. 
Furthermore, claim 1 recites: wherein the rim is provided with an accommodation space in which the motor assembly and the gear assembly are accommodated, and one side, at which the motor assembly is disposed, is opened, and the cover is coupled to the opened side, the geared in-wheel motor, further comprising at least one Hall sensor substrate associated with the motor assembly, wherein the at least one Hall sensor substrate is provided with a plurality of Hall sensors, wherein the at least one Hall sensor substrate is disposed between the motor assembly and the cover. 
Neither Stucco nor Marsh, and the other cited references Landfors, Yashida, Urmaza, and Takemoto disclose or suggest the above-noted features of claim 1. 
 “This is not persuasive. Stocco reference has been citied to address the insertion tube and Landfors  ref is for pin head and a ring plate-shaped bush is interposed between the pin head and at least part of the insertion tube and Marsh ref has been recited to address the ring plate-shaped bush.  The circular step of claim 1 has been addressed by the ref of  Landfors (embodiment of fig. 6), not Stocco. The claim 1 did not describe the structure of thrust bearing, therefore, the bearing 116 of Marsh acts similarly as the claimed invention and has similar structure as per drawing. Takemoto teaches wherein the at least one Hall sensor substrate is disposed between the motor assembly and the cover (for clarification, please see the rejection of claim1).  As such the examiner respectfully disagrees.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.P./Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655